Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, original claims 1, 4, 12 and 17, in the reply filed on Feb. 5, 2021 is acknowledged.  Claims 1, 4, 12, 17, 41, 77-78, 82, 95, 98, 102, 115, 119, 127-128, 152-155, and 165 were canceled and new claims 195-214 were added and represent Group 1.
Claims 195-214 remain pending in the current application.  Claims 195-214 have been considered on the merits.

Status of the Claims 
	Claims 195-214 are currently pending.
	Claims 1-194 are cancelled. 
New claims 195-214 have been added.  


Note to Applicant
It has been noted that the application is missing oath or declaration in compliance with 37 CFR 1.67(a) identifying this application by application number and filing date is required.  See MPEP §§ 602.01 and 602.02.
  
Drawings
The disclosure is objected to because of the following informalities: 
The drawings are objected to because of the following informalities: there is description of color in the Specification for Fig. 2C, 2D and 2E in para. 0177, for Fig. 3B, Fig. 5 A and B in 0180 and 0409, and for Fig. 6 in para. 0181 and 0410, and the various colors cannot be distinguished from each other since the figures are in black and white. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the trademarks: Transwell® in 0178, 0232, 0389, 0393-0394, 0403, and 0406; AlamarBlue™ in 0178, 0182-0183, 0210, 0390, 0405 and 0411; BMG Labtech POLARstar® Omega plate in 0390; Graphpad® Prism software 0391, 0392, 0395, 0396, and 0400-0402; Precellys® lysis tube in 0392 and 0400; HistoGel™ in 0398; Tissue-Tek® in 0398; Leica® Reichert-Jung® Histocut microtome in 0398; Leica® Autostainer XL in 0398; AlexaFluor® in 0398; Zymo Direct-zol™ RNA kit in 0399; NanoDrop™ 2000 in 0399; SuperScript® III First-Strand Synthesis SuperMix in 0399; TaqMan® in 0399;  ViiA™7 real-time PCR system in 0399; Organovo NovoGen Bioprinter® system in 0212 and 0403; NovoView™ tissues in 0403; and Matrigel® in 0427 has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: 
	Claim 195 is objected to in the recitation of  “(ii) a layer of renal epithelial tissue, the renal epithelial tissue comprising renal tubular epithelial cells, to form the three-dimensional, engineered, biological renal tubule model; provided that the interstitial tissue comprises an interstitial bio-ink, the epithelial tissue comprises an epithelial bio-ink, and form a three- dimensional, engineered, biological renal tubule model;”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “(ii) a layer of renal epithelial tissue, the renal epithelial tissue comprising renal tubular epithelial cells, to form the three-dimensional, engineered, biological renal tubule model; provided that the interstitial tissue comprises an interstitial bio-ink, the epithelial tissue comprises an epithelial bio-ink
	 Claim 195 is objected to in the recitation of “(c) determining the viability or functionality of the renal tubular epithelial cells”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “(c) measuring the viability or functionality of the renal tubular epithelial cells”.  The word “measuring” describes the step with more clarity. 
	Similarly, Claim 195 is objected to in the recitation of “determined viability or functionality of the renal tubular epithelial cells” in step (d), and in the interest of measured viability or functionality of the renal tubular epithelial cells”.  The word “measured” describes the step with more clarity.
Claim 198 is objected to in the recitation of “the model” and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “renal tubule model”.  This would be consistent with claim language in claims 205, 206, 208, 211, 213 and 214.
Claim 211 at line 2, the term “model” is misspelled “mode”.  
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 200 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 200 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not  
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 195-197, 200, 201, 203-206, 208-210, and 212-214 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2013/0190210 A1) (ref. of record).
With respect to claim 195, Murphy teaches a method of testing new medicines or drugs in a three-dimensional tissue construct which is a renal tubule model (0003-0006).  With respect to step (a) of claim 195, Murphy teaches a three-dimensional engineered tissue construct which is bioprinted and which is a renal tubule model for in vitro research (abstract, 0004, and 0083).  With respect to step (a) of claim 195, Murphy teaches the three-dimensional, engineered, bioprinted, biological renal tubule model (0007-0008, 0034-0035, 0070, 0083 and Fig. 18D (3)).  With respect to step (a) (i) of claim 195, Murphy teaches the model comprising a layer of a layer of renal interstitial tissue (Fig. 18D (3)), the renal interstitial tissue comprising renal fibroblasts and endothelial cells (0070 and 0083).  With respect to step (a) (ii) of claim 195, Murphy teaches the model comprising a layer of renal epithelial tissue, the renal epithelial tissue comprising renal tubular epithelial cells (Fig. 18D (3) and 0083).  Murphy teaches the tissue is formed using bio-ink to form the different layers (would be understood to provide an interstitial bio-ink and an epithelial bio-ink) (0007-0008).  With respect to step (b) of claim 195, Murphy teaches contacting the renal tubule model with the candidate therapeutic agent (0005, 0041, 0067 and 0136).  With respect to step (c) claim 195, Murphy teaches measuring the cell viability and function of the cells (0132).
Murphy does not teach assessing the ability of the candidate therapeutic agent to reverse, reduce or prevent renal injury by the potential toxic agent based on the determined viability or functionality of the renal tubular epithelial cells compared to a control renal tubule model that has not been contacted with the candidate therapeutic agent as recited in step (d) of claim 195 and Murphy does not teach contacting a potential toxic agent and a potential therapeutic agent with the three-dimensional, engineered, bioprinted, biological renal tubule model as recited in step (a) and step (b) of claim 195.  Similarly, Murphy does not teach the order of contact of the potential toxic agent and the candidate therapeutic agent as recited in claims 213 and 214.  However, Murphy teaches use of the model for the testing and screening of drugs and therapeutics for toxicology (0004 and 0067) and to measure the activity of a substance such as a chemical, molecule, biochemical, protein, hormone or drug (0041 and 0135-0136).  It would be within the purview at the time of the effective filing of the claimed invention for one of ordinary skill in the art to modify the method of Murphy to test the ability of a therapeutic agent to reverse, reduce or prevent renal injury by a potential toxic agent, since Murphy teaches the use of the model for both the testing and screening of therapeutics and toxic agents.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Murphy to test the ability of a therapeutic agent to reverse, reduce or prevent renal injury by a potential toxic agent, since Murphy teaches the use of the model for both the testing and screening of therapeutics and toxic agents.  Similarly, it would have been 
With respect to claims 196 and 197, the epithelial layer of Murphy is polarized and possess an apical and basolateral surface (Fig. 18D (3) and 0083).  With respect to claim 200, Murphy teaches the layer of renal epithelial tissue is a monolayer (0073 and Fig. 18D (3)).  With respect to claim 201, Murphy teaches an interstitial layer comprising only fibroblasts and/or endothelial cells (0070) and an epithelial tubular layer only comprising renal epithelial cells (Fig. 18D (3), 0070 and 0083). 
Murphy is silent with respect to ratio of fibroblasts and endothelial cell in the layer of renal interstitial tissue and does not teach the ratio is about 50:50 fibroblasts to endothelial cells as recited in claim 203.  However, Murphy teaches adjusting the ratio of muscle cells to endothelial cells in another organ model to a suitable ratio (0113-0115, 0128 and 0143).  Accordingly, one of ordinary skill in the art would recognize that ratio of fibroblasts and endothelial cell in the layer of renal interstitial tissue is a result effective variable and that the ratio would be matter of routine optimization as evidenced by Murphy.
With respect to claim 204, Murphy teaches that the cellular component represents at least 30% and at most 100% of the total volume of the bio-ink (0095).  Murphy teaches compacting the bio-ink so that the cells are at the suitable density and the density will vary with the cells being used and tissue or organ being produced (0095).  Although Murphy does not teach the exact ranges recited in claim 204 
With respect to claim 205, Murphy teaches the renal tubule model further comprising a biocompatible membrane (0005).  With respect to claim 206, Murphy teaches the organ models where the layers have similar thickness (would produce a renal tubule module with uniform thickness (0069).  With respect to claim 208, Murphy teaches a plurality of the renal tubule models are configured to form an array (0003 and 0005).  With respect to claim 209, Murphy teaches the arrays are used in multi-well containers compatible with one or more automated drug screening procedures and/or devices (would be understood to include microtiter plates) (0135).  With respect to claim 210, Murphy teaches measuring the metabolic activity of the cells (0122 and 0132).  With respect to claim 212, Murphy teaches evaluating the cells over time (0235).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 198 and 199 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy (as applied to claims 195-197, 200, 201, 203-206, 208-210, and 212-214 above), and further in view of Takasato et al. (US 2019/0032020 A1, priority to Dec. 15, 2015).

Murphy does not teach the method where he model further comprises a layer of basement membrane between the renal interstitial tissue layer and the renal epithelial tissue layer as recited in claim 198 or where the layer of renal epithelial tissue is in continuous contact with the layer of basement membrane and wherein the layer of basement membrane is in continuous contact with the layer of renal interstitial tissue as recited in claim 199.  However, Takasato teaches methods of using renal cell arrays for screening compounds for nephrotoxicity (abstract and 0038).  Takasato further teaches the kidney organoids contain basement membranes (basement membranes wound be understood to be continuous) (0298).  Takasato teaches the kidney organoids are similar to a human fetal kidney (0004).  In further support, Murphy teaches the layer of renal epithelial tissue in continuous contact with the layer of the renal interstitial tissue and serving as a barrier for the passage of molecules to the renal interstitial tissue layer (Fig. 18D (3) 0070 and 0083).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Murphy so that renal epithelial model further comprises a continuous basement layer between the epithelial and interstitial layer for the benefit of recapitulating a renal tubule which contains a basement layer.  It would have been obvious to one of ordinary skill in the art to modify the method of Murphy so that renal epithelial model further comprises a continuous basement layer between the epithelial and interstitial layer, since similar renal tubular models with basement layers used for testing agents were known as taught by Takasato and Murphy teaches the renal tubule model where the layers are in continuous contact.  Furthermore, one of ordinary skill in 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 202 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy (as applied to claims 195-197, 200, 201, 203-206, 208-210, and 212-214 above), and further in view of Bonventre et al. (US 2018/0258404 A1).
The teachings of Murphy can be found in the previous rejection above. 
Murphy does not teach the method where the layer of renal interstitial tissue further comprises interstitial fibrotic tissue as recited in claim 202.  However, Bonventre teaches a renal organoid model (abstract) that is a fibrosis model with fibrosis in the interstitial cell layer (0040).  Bonventre teaches fibrosis organoids can be used for modeling diabetes and drug toxicity (0060).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Murphy where the layer of renal interstitial tissue further comprises interstitial fibrotic tissue for the benefit of being able to model diabetes and drug toxicity while testing toxic and therapeutic agents as taught by Bonventre.  It would have been obvious to one of ordinary skill in the art to modify the method of Murphy 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 211 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy (as applied to claims 195-197, 200, 201, 203-206, 208-210, and 212-214 above), and further in view of Bruce et al. (WO 2013/067498 A1).
The teachings of Murphy can be found in the previous rejection above. 
Murphy does not teach the method where the indicator of metabolic activity is resazurin reduction or tetrazolium salt reduction in the renal tubule model compared to a control as recited in claim 211.  However, Bruce teaches a similar method of testing the toxicity of a test agent in a renal model (pg. 2 lines 2-8) where the conversion of tetrazolium salts to determine proliferation of the cells (pg. 29 lines 25 to pg. 30 line 1).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Murphy to include the measuring of the proliferation or metabolic activity of the renal tubular epithelial cells by using tetrazolium salt reduction in the renal tubule model compared to a control, since tetrazolium salt reduction was well-known to be measured when testing agents in renal 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 195-197, 200, 201, 203-208 and 212-214 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 6, 8-10, 14-16, 19, 20, 22-24, and 26-28 of U.S. Patent No. 9,481,868.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the issue patent.  Both claim methods of assessing the renal toxicity of a therapeutic agent by contacting the therapeutic agent with a three-dimensional, engineered, biological renal tubule model, U.S. Patent No. 9,481,868 do not recite assessing the ability of a candidate therapeutic agent to reverse, reduce or prevent renal injury by a potential toxic agent where the model is contacted with the potential toxic agent and assessing the viability or functionality of the renal tubular epithelial cells compared to a control renal tubule model that was not contacted with candidate therapeutic agent, it would be within the purview of one of ordinary skill in the art to adjust the method recited in the claims of U.S. Patent No. 9,481,868 so that the therapeutic is being tested to reverse, reduce or prevent renal injury by a potential toxic agent.  Similarly, the limitations of measuring over time as recited in claim 212 and the order of the addition of the toxic and therapeutic agents as recited in claims 213 and 214 would have been within the purview of one of ordinary skill in the art.
Claims 1, 14, 15, and 28 of U.S. Patent No. 9,481,868 recite the limitations of instant claims 195 and 207.  Claims 2 and 16 of U.S. Patent No. 9,481,868 recite the limitations instant of claims 196 and 197 of the polarized, apical and basolateral surfaces of the renal epithelial tubular layer.  Claims 5 and 19 of U.S. Patent No. 9,481,868 recite the limitations of instant claim 200 of the renal epithelial tissue monolayer.  Claims 1, 6, 20 and 22 of U.S. Patent No. 9,481,868 recite the limitations of instant claim 201 with respect to cell composition.  Claims 8 and 22 of U.S. Patent No. 9,481,868 recite the limitations of instant claim 203 with respect to ratio of 50:50 fibroblasts to endothelial cells in the layer of renal interstitial tissue.  Claims 9 and 23  recite the limitations of instant claim 205 with respect to biocompatible membrane.  Claims 12 and 26 of U.S. Patent No. 9,481,868 recite the limitations of instant claim 206 with respect to uniform thickness.  Claims 13 and 27 of U.S. Patent No. 9,481,868 recite the limitations of instant claim 208 with respect to configured to form an array.  

Claims 195-198, 207, and 212-214 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-23 and 25-27 of U.S. Patent No. 10,094,821.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the issue patent.  Both claim methods of assessing the renal toxicity of a therapeutic agent by contacting the therapeutic agent with a three-dimensional, engineered, biological renal tubule model, measuring the viability or functionality of the renal tubular epithelial cells, and assessing the renal toxicity of the therapeutic agent based on the measured viability or functionality of the renal tubular epithelial cells.  Although, the claims of U.S. Patent No. 10,094,821 do not recite assessing the ability of a candidate therapeutic agent to reverse, reduce or prevent renal injury by a potential toxic agent where the model is contacted with the potential toxic agent and assessing the viability or functionality of the renal tubular epithelial cells compared to a control renal tubule model that was not contacted with candidate therapeutic agent, it would be within the purview of one of ordinary skill in the art to adjust the method recited in the claims of U.S. Patent No. 10,094,821 so that the therapeutic is being tested to reverse, reduce or prevent renal injury by a potential toxic agent.  Similarly, the limitations of measuring over time as recited in claim 212 and the order of the addition of the toxic and therapeutic agents as recited in claims 213 and 214 would have been within the purview of one of ordinary skill in the art.
Claims 21 and 25 of U.S. Patent No. 10,094,821 recite the limitations of instant claims 195 and 207.  Claims 23 and 27 of U.S. Patent No. 10,094,821 recite the limitations instant of claims 196 and 197 of the polarized, apical and basolateral surfaces of the renal epithelial tubular layer (if the cells are polarized they would have an apical and basolateral surface).  Claims 22 and 26 of U.S. Patent No. 10,094,821 recite the limitations of instant claim 198 of the basement membrane.  
 
Claims 195-198, 201, 203, 207 and 212-214 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31, 33-35, 37, and 39-42 of copending Application No. 17/212480.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  Both claim methods of assessing the renal toxicity of a therapeutic agent by contacting the therapeutic agent with a three-dimensional, engineered, biological renal tubule model, measuring the viability or functionality of the renal tubular epithelial cells, and assessing the renal toxicity of the therapeutic agent based on the measured viability or functionality of the renal tubular epithelial cells.  
Although, the claims of copending Application No. 17/212480 do not recite assessing the ability of a candidate therapeutic agent to reverse, reduce or prevent renal injury by a potential toxic agent where the model is contacted with the potential toxic agent and assessing the viability or functionality of the renal tubular epithelial cells compared to a control renal tubule model that was not contacted with candidate therapeutic agent, it would be within the purview of one of ordinary skill in the art to adjust the method recited in the claims of copending Application No. 17/212480 so that the therapeutic is being tested to reverse, reduce or prevent renal injury by a potential toxic agent.  Similarly, the limitations of measuring over time as recited in claim 212 and the order of the addition of the toxic and therapeutic agents as recited in claims 213 and 214 would have been within the purview of one of ordinary skill in the art. 
Claims 31 and 37 of copending Application No. 17/212480 recite the limitations of instant claims 195 and 207.  Claims 34 and 40 of copending Application No.  recite the limitations of instant claim 198 of the basement membrane.  Claims 34, 35, 40 and 41 of copending Application No. 17/212480 recite the limitations of instant claim 201 of the cell types present in the layers.  Claims 35 and 42 of copending Application No. 17/212480 recite the limitations of instant claim 203 of the ratio of 50:50 fibroblasts to endothelial cells in the layer of renal interstitial tissue.  


Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632